DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 01/08/2021, Claims 11 and 20 are amended. Claims 11-23 are pending. Claims 1-10 and 24-25 are cancelled. No new matter has been added. 

With respect to the amendment filed on 01/08/2021, see pages 6-8, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 11-23 are allowed.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 11-23 are allowed. 
Independent Claims 11 and 20 respectively recite the limitations of: providing, based on at least the first image from the first imaging modality, guidance for positioning a C-arm carrying an imaging device of a second imaging modality so as to orient the imaging device of the second imaging modality to maintain optimal visibility of an area of interest by the imaging device of the second imaging modality, wherein the guidance comprises providing at least one C-arm angle for the C-arm carrying the imaging device of second imaging modality, obtaining at least two intraoperative images with known relative movement and rotation using the imaging device of the second imaging modality, wherein the at least two intraoperative images are obtained based on the guidance for positioning the C-arm; and reconstructing at least one anatomical structure in the area of interest based on at least two of the at least two intraoperative images.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Manzke et al. in paragraph [0043] and Fig. 3, discloses a method for exploiting visual imaging benefits in accordance with the present principles is illustratively shown. In block 302, characteristics of interest are measured, e.g., cardiac wall thickness, from a 3D heart surface reconstructed from 3D medical 

 However, Manzke et. al., even if combined, fail to teach or suggest providing, based on at least the first image from the first imaging modality, guidance for positioning a C-arm carrying an imaging device of a  second imaging modality so as to orient the imaging device of the second imaging modality to maintain optimal visibility of an area of interest by the imaging device of the second imaging modality, wherein the guidance comprises providing at least one C-arm angle for the C-arm carrying the imaging device of second imaging modality, obtaining at least two intraoperative images with known relative movement and rotation using the imaging device of the second imaging modality, wherein the at least two intraoperative images are obtained based on the guidance for positioning the C-arm, as required by claims 11 and 20. Indeed, these references are silent about any such guidance for positioning C-arm, let alone reconstructing at least one anatomical structure in the area of interest based on at least two of the at least two intraoperative images. The remaining cited art of record does not cure this deficiency. Accordingly, claims 11 and 20 are allowed. Claims 12-19 are allowed by virtue of their dependency on claim 11. Claims 21-23 are allowed by virtue of their dependency on claim 20.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200405397 A1
US 20200046436 A1
US 20200218922 A1
Masamune, Ken, et al. "System for robotically assisted percutaneous procedures with computed tomography guidance." Computer Aided Surgery 6.6 (2001): 370-383. (Year: 2001)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661